MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                       FILED
      this Memorandum Decision shall not be                                    Nov 18 2020, 9:06 am
      regarded as precedent or cited before any                                    CLERK
      court except for the purpose of establishing                             Indiana Supreme Court
                                                                                  Court of Appeals
      the defense of res judicata, collateral                                       and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  APPELLEE PRO SE
      Brian A. Karle                                          Fran Cohen
      Ball Eggleston, PC                                      Lafayette, Indiana
      Lafayette, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      In the Matter of the Marriage:                          November 18, 2020

      Menashi Cohen,                                          Court of Appeals Case No.
                                                              19A-DR-2192
      Appellant-Respondent,
                                                              Appeal from the
              v.                                              Clinton Circuit Court
                                                              The Honorable
      Fran Cohen,                                             Bradley K. Mohler, Judge
                                                              Trial Court Cause No.
      Appellee-Petitioner.
                                                              12C01-1407-DR-577



      Kirsch, Judge.


[1]   Menashi Cohen (“Husband”) appeals the trial court’s dissolution decree

      dissolving his marriage to Fran Cohen (“Wife”). He raises two issues on

      appeal:


      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020                Page 1 of 20
                I. Whether the trial court erred by concluding Wife is entitled to
                a $1,000,000.00 reimbursement; and


                II. Whether the trial court erred by valuing the parties’ business
                known as Deal Zone LLC (“Deal Zone”) at $1,000.00 when
                Wife testified that Deal Zone had an annual income of more than
                $700,000.00.


[2]   On cross appeal, Wife raises two issues, which we consolidate and restate as

      whether the court erred by having Husband’s attorney fees paid from marital

      assets.


[3]   We affirm in part, vacate in part, and remand.


                                 Facts and Procedural History
[4]   Husband and Wife were married on September 2, 1984. Tr. Vol. 2 at 16. At

      that time, Husband was a professor at Purdue University in West Lafayette,

      Indiana. Tr. Vol. 3 at 29. In 1992, Husband and Wife created CD Land, Inc.

      (“CD Land”), a successful retailer of CDs, video games, electronics, guitars, t-

      shirts, posters, and other related items. Tr. Vol. 2 at 84-85, 157. During the

      1990s, CD Land generated income of more than $500,000.00 per year. Id. at

      157.

[5]   In September 2002, Husband and Wife bought a home in Beverly Hills,

      California for approximately $3,100,000.00 (“the California residence”). Id. at

      17-18. The California residence was used as the marital residence until




      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020   Page 2 of 20
      September 2013 when Wife moved back to Indiana. Id. at 72-73. Husband

      moved back to Indiana shortly thereafter. Id. at 227.


[6]   In 2013, Husband and Wife established Deal Zone which sold merchandise

      similar to the merchandise sold by CD Land. Appellant’s App. Vol. 2 at 19; Tr.

      Vol. 2 at 84, 89. After both parties moved to Indiana in 2013, Wife took over

      operations for Deal Zone, and Husband handled operations for CD Land. Id.

      at 84-86, 89-94. Wife did not share any income from Deal Zone with Husband

      after she took over operation of that business. Id. at 94. In 2017, Deal Zone

      reported income of more than $700,000.00. Id. at 153.


[7]   In January 2016, the parties began using the California residence as a rental

      property. Id. at 236-37. The property generated rental income in the amount of

      $16,800.00 per month between February 2016 and August 2017, and a security

      deposit in the amount of $33,000.00 Id. at 156; Conf. Ex. Vol. 8 at 147. On May

      30, 2018, the parties obtained a new tenant and rented the Beverly Hills

      property for $14,700.00 per month. Conf. Ex. Vol. 7 at 118. Wife kept all rental

      income generated from the California residence. Appellant’s App. Vol. 2 at 16.


[8]   Wife filed a petition for dissolution of marriage on July 16, 2014. Appellant’s

      App. Vol. 2 at 2. During discovery in the dissolution matter, Wife did not

      disclose Deal Zone’s assets and income, and Husband was unaware of the 2017

      income of $700,000.00 until Wife testified at the final hearing. Tr. Vol. 3 at 9;

      Appellant’s App. Vol. 2 at 24 n.2.




      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020   Page 3 of 20
[9]    During the pendency of the dissolution proceedings after the parties’ separation,

       Wife paid a majority of the expenses related to the California residence,

       including the mortgage and utilities. Tr. Vol. 2 at 27-28; Tr. Vol. 3 at 41-42.

       Wife testified that besides rental income from the California residence, her

       ”only source of income” was Deal Zone. Tr. Vol. 2 at 96.


[10]   A three-day fact-finding hearing was held on February 16, 2018, May 11, 2018,

       and July 17, 2018. Id. at 7-8. Wife testified that from July 16, 2014, the date

       she filed her petition for dissolution, to the date of the final hearing, she had

       spent approximately $1,500,000.00 for expenses related to the California

       residence: a first mortgage, a second mortgage, monthly expenses, and repairs.

       Id. at 34, 60, 154.


[11]   Wife explained at trial that she presented no evidence of the value of Deal Zone

       because it had no market value. Id. at 6-7. Wife said Deal Zone had no

       inventory, stating, “The inventory doesn’t work much. The same inventory

       [Husband] has with CD Land.” Id. at 161. On cross examination, Husband’s

       attorney asked Wife about a $90,000.00 account receivable allegedly owed to

       Deal Zone at the end of 2016, but Wife said she did not know anything about

       that account receivable. Id. at 180. Wife testified that any goodwill in Deal

       Zone was personal goodwill, not enterprise good will. Id. at 6.


[12]   During his testimony, Husband explained that he did not present a valuation of

       Deal Zone because during discovery Wife did not provide information that

       would have helped him present a proposed valuation of Deal Zone to the trial


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020   Page 4 of 20
       court. Tr. Vol. 3 at 9-10, 49. The trial court acknowledged that Wife failed to

       provide Husband this information. Appellant's App. Vol. 2 at 24 n.2.


[13]   On April 16, 2019, the trial court issued the decree of dissolution of marriage.

       Appellant’s App. Vol. 2 at 11. Among other things, the trial court found as

       follows:


               Findings of Fact


               ....


               6. [T]hat an equal division of property and debts is appropriate. .
               ..


               8. That the parties’ primary asset . . . is [the] California
               residence. The California residence was purchased in September
               2002 for $3,100,000.


               ....


               10. That the California residence has been in and out of
               foreclosure and/or mortgage default.


               ....


               15. That at the time of the divorce, the California residence had
               a first mortgage and note owed to Ocwen in the amount of
               $2,002,046 and a second mortgage and note owed to Levy
               Affiliated in the amount of $900,000.




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020   Page 5 of 20
        16. That during the divorce case, the parties paid mortgage
        payments, expenses, and repairs for the California residence.
        [Wife] paid the majority of such payments and expenses.


        ....


        18. That the parties rented the California residence from
        February 2016 through August 2017, receiving rent of $288,000.
        [Wife] kept the rental income.


        ....


        29. That in May 2017, [Husband] received $307,500 for his 20%
        interest in A+ Storage. . . . [Husband] distributed $65,000 from
        such proceeds to his family. . . . The remaining $242,500 was
        placed in [Husband’s] counsel’s trust account.


        35. That the parties own CD Land, Inc., an Indiana corporation
        established in 1992. . . . CD Land is a retail music and
        electronics store. No value of the business or its inventory was
        provided. CD Land reported a net loss of $40,916 for 2014. . . .
        CD Land reported income of $1,298 for 2015. . . . CD Land
        reported income of $1,199 for 2016. . . . [Husband] received the
        income from CD Land during the divorce.


        36. That the parties own Deal Zone, LLC, an Indiana limited
        liability company established in 2013. . . . No value of the
        business or its inventory was provided. Deal Zone reported
        income of $102,852 in 2015. . . . Deal Zone reported income of
        $162,976 in 2016. . . . [Wife] testified that Deal Zone earned
        income of approximately $700,000 in 2017. [Wife] received the
        income from Deal Zone during the divorce.


        ....

Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020   Page 6 of 20
        48. That [Wife] owes her attorney, Gregg S. Theobald, attorney
        fees in the amount of $9,026. 49. That [Husband] owes his
        attorney, Brian W. Walker, attorney fees in the amount of
        $32,222.


        ....


        Conclusions of Law


        ....


        7. That [Husband] shall retain CD Land, Inc., including all
        assets and inventory.


        8. That [Wife] shall retain Deal Zone, LLC, including all assets
        and inventory.


        ....


        l7. That the proceeds from the sale of personal property outlined
        . . . above and the remaining funds ($32,500) held in Husband's
        counsel’s trust account shall be used to pay attorney fees for
        Gregg Theobald, Brian Walker, and Ball Eggleston as outlined . .
        . above. . . .


        18. That the California residence shall be sold at the earliest
        possible date. Pending the sale, the Wife shall receive all rental
        proceeds from the California residence and shall apply to them
        the first mortgage, second mortgage, real estate taxes, and
        necessary maintenance and repairs. . . . [F]rom the sale proceeds,
        [Wife] shall receive the sum of $1,000,000 to reimburse her
        payment of mortgage payments and expenses for the California



Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020   Page 7 of 20
                residence while the case was pending. 1 . . . . Finally, the
                remaining sale proceeds shall be equally divided by the parties.


                In the event that the sale proceeds are insufficient to pay [Wife]
                the reimbursements outlined above, [Wife] shall be entitled to a
                judgment in her favor and against the Husband for such
                delinquency amount.


                ....


                21. That the parties shall equally divide the proceeds of any
                pending lawsuits . . . .


                22. That the parties shall equally be responsible for judgments
                entered against them in any pending lawsuits.


       Appellant’s App. Vol. 2 at 13-16, 18-20, 22-25.


[14]   Husband timely filed a motion to correct error, which the trial court denied on

       August 20, 2019. Id. at 34. Husband now appeals. We will provide additional

       facts as necessary.




       1
         . . . The parties do not dispute that [Wife] made payments to keep the California residence from foreclosure.
       Funds for the payments came from the rent [Wife] received, from Deal Zone, and from the funds in
       Husband’s counsel's trust fund. . . . [Wife] failed to provide the Court, or Husband’s counsel, with any
       records to verify Deal Zone’s earning or value. . . . After considering all such factors, the Court believes a
       reasonable reimbursement to the wife is warranted, albeit less than the $2,000,000+ to which she believes she
       is entitled.



       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020                 Page 8 of 20
                                         Discussion and Decision

                                               Husband’s Appeal

                                   I. $1M Reimbursement to Wife
[15]   Husband contends the trial court abused its discretion in awarding a

       reimbursement of $1,000,000.00 to Wife for money she spent on the California

       residence to pay for mortgages, repairs, and expenses. Husband contends that

       these expenditures came from marital assets – rental income from the California

       residence and from Deal Zone “profits.” Appellant’s Br. at 9, 11, 13. Therefore,

       Husband argues Wife was not entitled to any reimbursement whatsoever, let

       alone a reimbursement of $1,000,000.00.2 Wife responds, in part, that she was

       entitled to a reimbursement because, even though Deal Zone was a marital

       asset, the earnings she made from Deal Zone after she filed her petition for

       dissolution were not marital assets, and, thus, she is entitled to reimbursement

       for expenditures she made on the California residence from the time she filed

       her petition for dissolution up until the date of the final hearing. 3 In Wife’s




       2
         Husband’s imprecise citations to the record, specifically his citations to the exhibits, has made our review of
       this appeal more difficult. Husband’s brief cites exhibits eight times with citations such as “Exhibit B,” and
       “Exhibit 16.” Appellant’s Br. at 6, 7. Husband does not identify the specific exhibit volume which contains
       the exhibit he cites, and he also does not cite the appropriate page numbers within the appropriate exhibit
       volume. Considering that there are ten exhibit volumes, these insufficiently specific citations have made the
       task of confirming Husband’s factual assertions especially onerous. Also, his citations to exhibits often span
       dozens of pages. For instance, Husband’s citation to “Exhibit 32-37,” see Appellant’s Br. at 37, encompasses
       108 pages in Confidential Exhibit Volume 9, hardly the degree of specificity that would facilitate more
       efficient review of Husband’s claims.
       3
        Wife raises this argument within her cross-appeal, but we find it appropriate to address it within the context
       of Husband’s argument regarding the reimbursement ordered by the trial court.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020                   Page 9 of 20
       words, “the trial court erred by considering Wife’s post-filing earnings as a

       marital asset.” Appellee’s Br. at 24.4


[16]   A trial court has broad discretion in dividing the marital estate, and we will

       reverse such a division only for an abuse of discretion. Goodman v. Goodman, 94

       N.E.3d 733, 742 (Ind. Ct. App. 2018), trans. denied. The party challenging the

       division of marital property must overcome a strong presumption that the trial

       court complied with the applicable law. Id.


[17]   Division of marital property is a two-step process Id. First, the trial court must

       determine what property belongs in the marital estate, and, second, it must

       divide the property in a just and reasonable manner. Id. All marital property

       goes into the marital pot for division, whether it was owned by either spouse

       before the marriage, acquired by either spouse after the marriage and before the

       parties’ final separation, or acquired by their joint efforts. Trabucco v. Trabucco,

       944 N.E.2d 544, 553 (Ind. Ct. App. 2011), trans. denied. This “one-pot” theory

       ensures that all property is considered and divided according to Indiana law.

       Id.




       4
         Wife’s brief violates our appellate rules, particularly Indiana Appellate Rule 46(A)(8)(a), which requires a
       party to support arguments by citations to the legal authorities and the record. Wife’s brief contains at least
       seventy factual assertions that are not supported with citation to the record. While some of her citations to
       exhibits are helpful, others are so imprecise to be of almost no assistance, such as the following citations:
       “Vol. 6 . . . at 55-232” and “Vol. 9 at 3-169.” Appellee’s Br. at 8, 12. She also cites almost no legal authority.
       These deficiencies have made it nearly impossible to confirm many of her factual allegations and to consider
       whether her arguments are on solid legal footing. And even though she is not represented by counsel, she is
       still required to follow the appellate rules of procedure. “It is well settled that pro se litigants are held to the
       same legal standards as licensed attorneys.” Picket Fence Prop. Co. v. Davis, 109 N.E.3d 1021, 1029 (Ind. Ct.
       App. 2018), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020                      Page 10 of 20
[18]   The determination of which property belongs in the marital estate is based on

       the date of the parties’ final separation. Webb v. Schleutker, 891 N.E.2d 1144,

       1149 (Ind. Ct. App. 2008). Only property that is acquired before the date of

       final separation is subject to division by the trial court as part of the marital pot.

       Crider v. Crider, 26 N.E.3d 1045, 1048-49 (Ind. Ct. App. 2015). The date of final

       separation refers to the date that the petition for dissolution is filed. Id. at 49; see

       also Ind. Code § 31-9-2-46.


[19]   We agree with Husband that the California residence and Deal Zone are

       marital assets. The California residence was purchased during their marriage,

       and Deal Zone was established during their marriage. See Tr. Vol. 2 at 17-18,

       84-89; Appellant’s App. Vol. 2 at 19; see Trabucco, 944 N.E.2d at 553 (all marital

       property goes into the marital pot for division, whether it was owned by either

       spouse before the marriage, acquired by either spouse after the marriage and

       before the parties’ final separation, or acquired by their joint efforts). We also

       agree with Husband that the rental income collected by Wife from the

       California residence during the pendency of the dissolution was also a marital

       asset. See Smith v. Smith, 854 N.E.2d 1, 6-7 (Ind. Ct. App. 2006) (“Because

       Shirley and Greg owned the rental properties together, the income the

       properties earned after the petition for dissolution was filed and before the

       court’s valuation date was properly considered a marital asset . . . .”).

[20]   We disagree with Husband, however, that it is clear that funds from Deal Zone

       that Wife used to pay expenses for the California residence during the pendency

       of the dissolution were marital assets. Husband argues, “When a marital asset

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020   Page 11 of 20
       generates income, that resulting income is likewise a marital asset.” Appellant’s

       Br. at 12. In support, he cites Webb, 891 N.E.2d at 1148-53 for the proposition

       that “the value of expected profit from growing crops on marital property was a

       marital asset.” Appellant’s Br. at 12. Thus, Husband likens funds Wife received

       from Deal Zone during the pendency of the dissolution to profits a married

       couple receives from selling crops or to the income generated by rental

       property, such as rental income from the marital residence.


[21]   We are not convinced by Husband’s analysis. First, the funds Wife received

       from Deal Zone during the pendency of the divorce arguably are not marital

       property because those funds did not exist at the time of the filing of petition for

       dissolution. Only property that is acquired before the date of final separation is

       subject to division by the trial court as part of the marital pot. Crider, 26 N.E.3d

       at 1048-49. The date of final separation refers to the date that the petition for

       dissolution is filed. Id. at 49.


[22]   Second, as to Husband’s argument that funds Wife received from Deal Zone

       were akin to rental income or profits from the sale of crops, the record before us

       leads us to entertain the possibility that the funds Wife received from Deal Zone

       during the pendency of dissolution more closely resembled wages or salaries.

       Salary or wages Wife received from Deal Zone during the pendency of the

       dissolution proceedings were not “property . . . (1) owned by either spouse

       before the marriage; (2) acquired by either spouse in his or her own right: (A)

       after the marriage; and (B) before final separation of the parties; or (3) acquired

       by their joint efforts.” See Ind. Code § 31-15-7-4 (a).

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020   Page 12 of 20
[23]   Therefore, we remand this case to the trial court and direct it to determine to

       what degree, if any, that payments Wife made for the California residence

       during the pendency of the dissolution came from funds from Deal Zone and to

       the extent, if any, those funds were not marital assets. We direct Wife to

       provide relevant information regarding Deal Zone to Husband and the trial

       court forthwith. To the degree the trial court determines that non-marital assets

       from Deal Zone funded the payments related to the California residence during

       the pendency of the dissolution, the trial court shall order a reimbursement to

       Wife in that amount in an amended decree.


                                    II. Valuation of Deal Zone
[24]   Husband contends the trial court erred in “placing an arbitrary $1,000.00 value

       on a business, [Deal Zone], with an annual income of $700,000.” Appellant’s Br.

       at 14. Because Deal Zone earned that amount in 2017 (the final year before the

       dissolution), that value “had no connection to the evidence connected at the

       fact-finding hearing.” Id. A trial court has broad discretion in ascertaining

       the value of property in a dissolution action. O'Connell v. O'Connell, 889 N.E.2d

       1, 13 (Ind. Ct. App. 2008).


[25]   As the trial court correctly found, the parties did not present evidence regarding

       the value of Deal Zone. Appellant's App. Vol. 2 at 19. Wife said she presented

       no such evidence because Deal Zone had no market value. Tr. Vol. 2 at 6-7.

       She also testified that Deal Zone had no inventory. Id. at 161. On cross

       examination, Husband’s attorney asked Wife about a $90,000.00 account


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020   Page 13 of 20
       receivable allegedly owed to Deal Zone at the end of 2016, but Wife said she

       knew nothing about that account receivable. Id. at 180. Finally, Wife testified

       that any goodwill in Deal Zone is personal goodwill, not enterprise good will.

       Id. at 6. Husband testified that he did not present a valuation of Deal Zone

       because. during discovery, Wife did not provide information that would have

       helped Husband present a proposed valuation of Deal Zone to the trial court.

       Tr. Vol. 3 at 9-10, 49. The trial court acknowledged that Wife had not provided

       such information. Appellant’s App. Vol. 2 at 24 n.2.


[26]   We agree with Husband that the trial court’s valuation of Deal Zone at

       $1,000.00 had no connection to the evidence presented at trial. Moreover,

       Husband was not able to present evidence about Deal Zone’s value because of

       Wife’s failure to provide information about Deal Zone. Thus, we vacate the

       trial court’s $1,000.00 valuation of Deal Zone and direct the trial court on

       remand to assess a new valuation for Deal Zone. Wife shall provide Husband

       and the trial court the information regarding Deal Zone that Husband had

       earlier requested during discovery and any other information the trial court may

       find helpful. The trial court’s valuation shall include a valuation of the

       goodwill in Deal Zone, including both personal and enterprise goodwill. The

       trial court may, at its discretion, receive additional evidence from the parties

       regarding the value of Deal Zone. To the extent the trial court determines that

       the value of Deal Zone is not $1,000.00, it shall revise the division of marital

       assets in an amended decree to achieve an equal division of marital property.




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020   Page 14 of 20
                                         Wife’s Cross Appeal
[27]   Wife argues that the trial court erred in ordering that Husband’s attorney fees be

       paid from the parties’ trust account. We review an award of attorney fees in a

       dissolution action for an abuse of discretion. Balicki v. Balicki, 837 N.E.2d 532,

       542 (Ind. Ct. App. 2005), trans. denied. Specifically, Wife is referring to the

       following language in the decree: [T]he remaining funds ($32,500) held in

       Husband's counsel’s trust account shall be used to pay attorney fees for Gregg

       Theobald, Brian Walker, and Ball Eggleston . . . . Any remaining funds in the

       Husband’s counsel’s trust account shall be equally divided by the parties.

       Appellant’s App. Vol. 2 at 23.


[28]   Husband responds that, even if the trial court’s order regarding attorney fees

       was erroneous, Wife invited this error. Husband refers to Wife’s proposed

       findings of fact and conclusions of law, in which she proposed:


               The Court concludes that of the $32,579.45 in the trust account
               of Husband’s attorney, Wife’s attorney fees of $9,026.18 shall be
               paid from the money in the Ball Eggleston trust account. The
               remaining money in said trust account shall be paid to counsel
               for Husband for his attorney fees incurred herein through July
               17, 2018. Thereafter, each party shall pay their own attorney fees
               incurred herein.


       Appellant's Supp. App. Vol. 2 at 3-4.


[29]   We first observe that Wife’s proposed findings and conclusions and the actual

       attorney fee provision in the decree stated that the attorney fees of Husband and

       Wife shall be paid from the Husband’s counsel’s trust account. Id.; Appellant’s

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020   Page 15 of 20
       App. Vol. 2 at 23. However, because Husband’s attorney fees ($32,222) were

       more than three times the amount of Wife’s attorney fees ($9,026), Appellant’s

       App. Vol. 2 at 20, the attorney fee provision in the decree resulted in an unequal

       division of marital assets, which was contrary to the trial court’s conclusion of

       law that “an equal division of property and debts is appropriate.” Id. at 22.


[30]   We agree with Husband that Wife invited any error in the trial court’s attorney

       fee award. “The doctrine of invited error is grounded in estoppel and precludes

       a party from taking advantage of an error that he or she commits, invites, or

       which is the natural consequence of his or her own neglect or misconduct.”

       Balicki, 837 N.E.2d at 541. Here, in her proposed findings of fact and

       conclusions of law, Wife proposed the disposition of the attorney fee issue that

       she now challenges in her cross appeal. See Appellant’s Supp. App. Vol. 2 at 3-4.

       A party may invite an error through proposed findings of fact and conclusions

       of law. Cf. Chem. Waste Mgmt. of Ind. L.L.C. v. City of New Haven, 755 N.E.2d

       624, 632 n.4 (Ind. Ct. App. 2001) (“By failing to submit proposed findings with

       respect to its . . . argument to the trial court, [the appellant] invited any error

       with respect to that issue.”). More generally, we have applied the invited error

       in various contexts within dissolution cases. See Webb, 891 N.E.2d at 1155 (any

       error by trial court in failing to consider Wife’s sale of automobile as dissipating

       assets and assigning a value to the automobile was invited error in dissolution

       action because Husband testified that he had no objection to the automobile

       being sold with no profit, so Husband could not complain about the valuation

       or alleged error on appeal); see also Wright v. Wright, 782 N.E.2d 363, 368 (Ind.


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020   Page 16 of 20
       Ct. App. 2002) (where Wife objected at final hearing to only one word in

       visitation provision and did not object to any part of the agreement submitted to

       the trial court, Wife’s challenge on appeal to visitation provision was barred by

       the invited error doctrine); Batterman v. Bender, 809 N.E.2d 410, 414 (Ind. Ct.

       App. 2004) (Husband invited error on issue of whether trial court had sufficient

       evidence to enter temporary child support order and apply it retroactively).

       Accordingly, we decline to grant relief to Wife on the issue of the trial court’s

       attorney fee award because she invited the error upon which she predicates this

       claim. See Balicki, 837 N.E.2d at 541.


[31]   Affirmed in part, vacated in part, and remanded.

       Pyle, J., concurs.


       Tavitas, J., concurs in part and dissents in part with separate opinion.




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020   Page 17 of 20
                                                 IN THE
            COURT OF APPEALS OF INDIANA

       In the Matter of the Marriage:                          Court of Appeals Case No.
                                                               19A-DR-2192
       Menashi Cohen,
       Appellant-Respondent,
       v.
       Fran Cohen,
       Appellee-Petitioner.



       Tavitas, Judge, concur in part and dissent in part.


[32]   I respectfully concur in part and dissent in part. I agree with the majority’s

       refusal to grant relief to Wife regarding the attorney fee award. I disagree,

       however, with the majority’s decision to remand regarding Wife’s expenses on

       the California residence and the valuation of Deal Zone.


[33]   This decision effectively allows Husband a second chance to present evidence in

       this case. We “place the burden of producing evidence as to the value of the

       marital property squarely where it belongs on the shoulders of the parties and

       their attorneys.” In re Marriage of Church, 424 N.E.2d 1078, 1082 (Ind. Ct. App.

       1981). “[T]he general rule is that parties to a legal proceeding are bound by the


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020   Page 18 of 20
       evidence they introduce at trial and they are not allowed a second chance if

       they fail to introduce crucial evidence.” Id. We have found “no reason to

       make dissolution proceedings an exception to this rule.” Id.


[34]   The trial court here did the best it could in light of the lack of evidence

       presented and what the trial court found to be suspicious circumstances. See,

       e.g., Perkins v. Harding, 836 N.E.2d 295, 302 (Ind. Ct. App. 2005) (“We are

       confident the court attempted to divide the marital estate equally between the

       parties, and it did the best it could in light of the dearth of evidence regarding

       the value of some of the larger assets in the estate.”); Galloway v. Galloway, 855

       N.E.2d 302, 305-06 (Ind. Ct. App. 2006) (holding that the husband was

       “estopped from appealing the trial court’s distribution” where “the trial court

       was faced with an unenviable task: to divide a marital estate that included both

       a pension and a business, neither of which had any value placed upon them, by

       stipulation or otherwise”). Under these circumstances, I would affirm the trial

       court’s decision.




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020   Page 19 of 20
Court of Appeals of Indiana | Memorandum Decision 19A-DR-2192 | November 18, 2020   Page 20 of 20